Citation Nr: 1549536	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a compensable rating for the Veteran's bilateral pes planus.

2.  Entitlement to increases in the 'staged' ratings assigned for the Veteran's scar, residuals of ganglion cyst, left wrist, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbek, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1995 to March 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 (concerning the pes planus rating) and September 2011 (concerning the scar residuals of ganglion cyst rating) rating decisions of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified at a Travel Board hearing (before a Veterans Law Judge other than the undersigned); a transcript of the hearing is associated with the record.  As this appeal is currently being dismissed for lack of jurisdiction due to the death of the Veteran, the case has been reassigned to the undersigned Veterans Law Judge for the limited purpose of issuing this dismissal.

The Board notes that there has been some confusion regarding changes in the staged ratings for the left wrist ganglion cyst residual scar during the pendency of this appeal, and the March 2013 statement of the case incorrectly characterizes the rating as "0 percent" when listing the issue.  The left wrist scar has been rated 10 percent from July 11, 2007; 0 percent from January 1, 2012; 100 percent from June 25, 2012; and 10 percent from September 1, 2012.

With regard to the left wrist ganglion cyst residual scar rating issue, the Board notes that the RO recognized a June 2012 item of correspondence from the Veteran's representative as a notice of disagreement with the September 2011 RO rating decision that reduced the rating for the scar from 10 percent to 0 percent effective from January 1, 2012.  This notice of disagreement effectively initiated an appeal challenging the propriety of the reduction, but the RO has adjudicated the matter in the March 2013 statement of the case only to the extent of a claim for an increased rating.  Notably, the Veteran did have a pending claim for an increased rating for the left wrist disability (filed in June 2010) at the time of the September 2011 RO rating decision reducing the rating (effectively denying the increased rating claim).  The Veteran perfected an appeal of the increased rating issue concerning the left wrist disability in her March 2013 VA Form 9 substantive appeal; it is the increased rating issue that is perfected and properly before the Board at this time.  However, the Board would be remiss if it did not note here that it appears that the notice of disagreement challenging the propriety of the reduction remained pending at the time of the Veteran's death.

The distinction between the increased rating issue and the propriety of the reduction may be significant, as a case involving the propriety of a reduction requires consideration of regulatory criteria affording certain due process protections specific to such matter that do not apply in a general claim for increase.  See 38 C.F.R. § 3.105(e).  The Court has emphasized that "rating reduction cases" are separate from "rating increase cases."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating.  If not, the rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).


FINDING OF FACT

In November 2015, before a decision by the Board was promulgated on the appeal, the Board was notified (including through the Social Security Administration) that the Veteran died in October 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014); 38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014); 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014); 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014); 38 C.F.R. § 3.1010(b).



ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


